DETAILED ACTION
In the response filed August 20, 2021, the Applicant amended claims 1, 6, and 8.  Claims 1-8 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. 103 have been considered but are unpersuasive.  Applicant argues that Wasserman does not disclose “determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information.”  Examiner respectfully disagrees.  
Wasserman discloses the system is able to determine direction of travel based on action information (Col. 12: Lines 41-45, intended destination determined using driving data; Col. 13: Lines 19-20, driving data (e.g., driving speeds, anticipated driving routes and destinations)).  Wasserman also discloses the system is able to determine whether the vehicle is traveling to a location indicated by the advertisement information (Col. 27: Lines 8-15, an affirmative response is determined if route is taken by the user, take exit 8 – system determines the vehicle is following a route in the direction of a location/traveling, “traveling in a same geographic direction,” to a location indicated by the advertisement information “exit 8”).  As such, Wasserman discloses “determining whether the vehicle is traveling in a same geographic 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, a joint inventor, or (for applications subject to pre-AIA  35 U.S.C. 112) the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant.
Claims 1, 6, and 8 recite the phrase “determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information.”  This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, a joint inventor, or (for applications subject to pre-AIA  35 U.S.C. 112) the inventor(s), at the time the application was filed, had possession of the claimed invention.

One of ordinary skill in the art would not recognize, in light of the above-cited pertinent sections of the disclosure, that the written description of the invention provides support for “determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information.”  The disclosure does not support this particular embodiment, as there is no suggestion of a geographic direction. A skilled artisan would not have understood that Applicant was in possession of the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US Patent No. 9,293,042 B1) in view of Schirmer et al. (US Pub. No. 2011/0106430 A1), hereinafter Schirmer.
Regarding claim 1, Wasserman discloses an advertisement control apparatus comprising a controller configured to execute: displaying advertisement information on a display apparatus installed with a display surface directed to a road (Col. 25: Lines 64-67, electronic roadside display; Col. 26: Lines 11-15, digital content displayed); 

determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information (Col. 27: Lines 8-15, an affirmative response is determined if the driver follows a route suggested by the digital content, “take exit 8 to receive additional information” – system determines the vehicle is following a route/traveling in a same geographic direction as a location indicated by the advertisement information “exit 8”; Col. 12: Lines 41-45, intended destination determined using driving data; Col. 13: Lines 19-20, driving data (e.g., driving speeds, anticipated driving routes and destinations)); and
displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display apparatus upon determining that the vehicle is traveling in the same geographic direction as the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).
Wasserman does not explicitly disclose acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, and (iii) a lane on which the vehicle travels; determining whether the vehicle is traveling in a same geographic direction as a target location based on the action information; and displaying guidance information of the location indicated by the advertisement information on the display apparatus 
Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels would enable an electronic display system to increase the accuracy of determining a driver’s actions.  In addition, Wasserman discloses acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road.  Schirmer shows that acquiring specific action information that exhibits an action performed by a crew of a vehicle traveling on the road was known in the prior art at the time of invention.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the action information as taught by Schirmer for the action information acquiring means of 
Regarding claim 2, Wasserman discloses wherein the action information indicates a voice of the crew (Col. 27: Lines 3-8, response is provided by spoken voice input from the driver or passenger).
Regarding claim 4, Wasserman discloses wherein: a display area is defined for every piece of the guidance information (Col. 27: Line 61 – Col. 28: Line 5, display devices determined for the route traveled by vehicle, positioned a mile apart), and the controller allows the guidance information to be displayed on the display apparatus existing in the display area of the guidance information (Col. 28: Lines 1-5, displays along vehicle’s intended route are selected to display follow-up content).
Regarding claim 5, Wasserman discloses wherein: a plurality of the display areas of the guidance information that are different from each other on a route from the display area of the advertisement information to the location indicated by the advertisement information (Col. 27: Line 61 – Col. 28: Line 5, display devices determined for the route traveled by vehicle, positioned a mile apart); and
when the controller acquires position information of the vehicle as the action information, and the controller determines that the vehicle arrives at the display area, then the guidance information, which is set for the display area, is displayed on the display apparatus for which the display area is designated as a display target (Col. 28: Lines 1-5, displays along vehicle’s intended route are selected to display follow-up content).
Regarding claim 6, Wasserman discloses an advertisement system comprising (i) an advertisement control apparatus that displays advertisement information on a display apparatus 
transmitting the action information to the advertisement control apparatus (Col. 27: 8-15, driver’s response is determined by the route taken by the driver), and the advertisement control apparatus including a controller configured to execute: displaying the advertisement information on the display apparatus (Col. 26: Lines 11-15, digital content displayed); acquisition of the action information from the terminal (Col. 27: 8-15, driver’s response is determined by the route taken by the driver); 
acquiring the action information from the terminal; determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information (Col. 27: Lines 8-15, an affirmative response is determined if the driver follows a route suggested by the digital content, “take exit 8 to receive additional information” – system determines the vehicle is following a route/traveling in a same geographic direction as a location indicated by the advertisement information “exit 8”; Col. 12: Lines 41-45, intended destination determined using driving data; Col. 13: Lines 19-20, driving data (e.g., driving speeds, anticipated driving routes and destinations)); and
displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display apparatus upon determining that the vehicle is traveling in the same geographic direction as the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).

Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels would enable an electronic display system to increase the accuracy of determining a driver’s actions.  In addition, Wasserman discloses acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road.  Schirmer shows that acquiring specific action information that exhibits an action performed by a crew of a 
Regarding claim 7, Wasserman discloses wherein: the terminal includes a display device (Col 4: Lines 29-33); and the controller of the advertisement control apparatus transmits the guidance information to the terminal, and the guidance information is displayed on the display device of the terminal (Col. 28: Lines 14-22).
Regarding claim 8, Wasserman discloses an advertisement control method for allowing a controller to execute: displaying advertisement information on a display apparatus installed with a display surface directed to a road (Col. 25: Lines 64-67, electronic roadside display; Col. 26: Lines 11-15, digital content displayed); 
determining whether the vehicle is traveling in a same geographic direction as a location indicated by the advertisement information based on the action information (Col. 27: Lines 8-15, an affirmative response is determined if the driver follows a route suggested by the digital content, “take exit 8 to receive additional information” – system determines the vehicle is following a route/traveling in a same geographic direction as a location indicated by the advertisement information “exit 8”; Col. 12: Lines 41-45, intended destination determined using driving data; Col. 13: Lines 19-20, driving data (e.g., driving speeds, anticipated driving routes and destinations)); and

Wasserman does not explicitly disclose acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, and (iii) a lane on which the vehicle travels; determining whether the vehicle is traveling in a same geographic direction as a target location based on the action information; and displaying guidance information of the location indicated by the advertisement information on the display apparatus or any display apparatus different from the display apparatus upon determining that the vehicle is traveling in the same geographic direction as the target location.  
Schirmer teaches acquiring action information that exhibits an action performed by a crew of a vehicle traveling on the road, the action information indicating at least one of (i) a direction indicated by a direction indicator of the vehicle, (ii) a vehicle speed of the vehicle, and (iii) a lane on which the vehicle travels (Par. [0030], parameter relating to the operation state of the vehicle includes a position of a driving direction indicator control, a vehicle speed, etc.; Par. [0032], positional deviation of correct lane, “lane on which the vehicle travels”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic display systems of Wasserman to include the action acquisition abilities of Schirmer as a need exists to increase the accuracy of detecting a driver’s actions (Schirmer, Par. [0034]).  Acquiring a driver’s actions through (i) a direction .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman (US Patent No. 9,293,042 B1) in view of Schirmer (US Pub. No. 2011/0106430 A1) and Abuelsaad et al. (US Pub. No. 2015/0363830 A1), hereinafter Abuelsaad.
Regarding claim 3, Wasserman discloses wherein when the controller acquires the direction indicated by the direction indicator of the vehicle as the action information (Col. 27: 8-15, driver’s response is determined by the route taken by the driver), and the guidance information is displayed to indicate a route from a position of the vehicle to the location indicated by the advertisement information (Col. 28: Lines 14-18, follow-up content or directions to an intended destination is provided to a target device).
Wasserman does not explicitly disclose the direction indicated by the direction indicator is coincident with a direction directed from the vehicle to the location indicated by the 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621